Case 2:17-cv-00308-JAK-AFM Document 213 Filed 01/11/21 Page 1 of 5 Page ID #:8022



1    John Shaeffer (SBN 138331)
        jshaeffer@foxrothschild.com
2    Jeff Grant (SBN 218974)
        jgrant@foxrothschild.com
3    Joshua Bornstein (SBN 311658)
        jbornstein@foxrothschild.com
4    FOX ROTHSCHILD LLP
     10250 Constellation Blvd., Suite 900
5    Los Angeles CA 90067
     Telephone: 310-598-4150
6    Facsimile: 310-556-9828
7    Attorneys for Defendant and Counterclaimant, ANIMAL LOGIC ENTERTAINMENT,
     LLC, Incorrectly identified in the complaint as Animal Logic Entertainment US.
8    Counterclaimants/Third-Party Complainants
     ANIMAL LOGIC LLC, ANIMAL LOGIC
9    ENTERTAINMENT PTY LTD
     AND DEFENDANT ZAREH NALBANDIAN
10
                              UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12 JASON LUST, an individual,                   Case No.: 17-CV-00308-JAK-AFM
13                  Plaintiff,                  Hon. John A. Kronstadt
14          v.                                  DEFENDANTS’ DISPUTED JURY
                                                INSTRUCTIONS
15 ANIMAL LOGIC ENTERTAINMENT
   US, d/b/a ANIMAL LOGIC
16 ENTERTAINMENT, LLC, a California
   limited liability corporation; ZAREH          FPC:     January 25, 2021
17 NALBANDIAN, an individual; and DOES Time:              8:30 a.m.
   1 through 20, inclusive,                      Place:   Courtroom 1B
18
                 Defendants.
19
   ANIMAL LOGIC ENTERTAINMENT,
20 LLC, a California limited liability
   corporation; ANIMAL LOGIC LLC, a
21 California limited liability corporation, and
   ANIMAL LOGIC ENTERTAINMENT
22 PTY LTD, an Australian company,
23                  Counterclaimants,
24           v.
25 JASON LUST, an individual,
26                  Counterclaim-Defendant.
27 Related Third-Party Complaint
28

                      DEFENDANTS’ [PROPOSED] JURY INSTRUCTIONS
     118476006.v1
Case 2:17-cv-00308-JAK-AFM Document 213 Filed 01/11/21 Page 2 of 5 Page ID #:8023



1                             TABLE OF CONTENTS
2            Instruction No. 1 (Special Instruction No. 1……………………………………3
3            Instruction No. 2 (Special Instruction No. 2……………………………………4
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       1
                    DEFENDANTS’ [PROPOSED] JURY INSTRUCTIONS
     118476006.v1
Case 2:17-cv-00308-JAK-AFM Document 213 Filed 01/11/21 Page 3 of 5 Page ID #:8024



1            Pursuant to the Court’s Civil Trial Scheduling Order, Rule 51 of the Federal
2    Rules of Civil Procedure, Local Rule 51-1 and this Court’s rules, Defendants and
3    Counterclaimants (collectively “Defendants”) hereby submit the list special jury
4    instructions proposed by Defendants and objected to by Plaintiff Jason Lust.
5
     Dated: January 11, 2021                 Respectfully submitted,
6
                                             FOX ROTHSCHILD LLP
7
8                                        By /s/ John Shaeffer
                                            John Shaeffer
9                                           Attorneys for Defendant and Counterclaimant
                                            ANIMAL LOGIC ENTERTAINMENT, LLC,
10                                          Counterclaimants/Third-Party Complainants
                                            ANIMAL LOGIC LLC, ANIMAL LOGIC
11                                          ENTERTAINMENT PTY LTD., and
                                            Defendant ZAREH NALBANDIAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                     DEFENDANTS’ [PROPOSED] JURY INSTRUCTIONS
     118476006.v1
Case 2:17-cv-00308-JAK-AFM Document 213 Filed 01/11/21 Page 4 of 5 Page ID #:8025



1    Instruction No. 1 (Special Instruction No. 1):
2            A copyright owner is entitled to exclude others from copying a work made for
3    hire.
4            A work made for hire is one that is prepared by an employee and is within the
5    scope of employment.
6            A work is made for hire within the scope of employment if:
7        1. it is the kind of work the employee is employed to create;
8        2. it occurs substantially within the authorized time and space limits; and
9        3. it is made, at least in part, for the purpose of serving the employer.
10           The employer is considered to be the author of the work and owns the copyright
11 [unless the employer and employee have agreed otherwise in writing].
12           A copyright owner of a work made for hire may enforce the right to exclude
13 others in an action for copyright infringement.
14
     Source: Ninth Circuit Model Jury Instructions No. 17.11(COPYRIGHT INTERESTS
15
     —WORK MADE FOR HIRE BY EMPLOYEE (17 U.S.C. § 201(b)).
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                    DEFENDANTS’ [PROPOSED] JURY INSTRUCTIONS
     118476006.v1
Case 2:17-cv-00308-JAK-AFM Document 213 Filed 01/11/21 Page 5 of 5 Page ID #:8026



1    Instruction No. 2 (Special Instruction No. 2):
2            A work for hire contract need not use the talismanic words such as “specially
3    ordered or commissioned” because there is no requirement that work-for-hire
4    contracts include any specific wording.
5
6    Source: Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1141 (9th Cir. 2003).
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                     DEFENDANTS’ [PROPOSED] JURY INSTRUCTIONS
     118476006.v1
